DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13-16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “to thin the first portion of the second channel to a thickness dimension which is a same,” appears to contain a typographical or grammatical error which renders the limitation indefinite. Specifically, it is unclear as to which element(s) is “a same” and as to what the element(s) are “a same” as. 
Regarding claim 1, the limitation “wherein a distance of space is above the bottom most sheet to one of the second plurality of sheets of silicon and below the bottom most sheet to a substrate, the distance of space extending beyond a top edge and a bottom edge of each of the upper and lower inner spacers but not below a bottom surface of the source or drain region, the distance of space being in a direction parallel to the thickness dimension,” is unclear as to how a singular “distance of space” is above and below the bottom most second channel and extending above a top and bottom edge of each of the upper and lower inner spacers. Further, “a distance of space,” is unclear as to what is required of the element. Specifically, it is unclear if applicant intends to require an empty space or simply a distance between elements. 
Regarding claim 1, the limitation “one of the second plurality of sheets of silicon,” is indefinite because it lacks sufficient antecedent basis.
Regarding claim 11, the limitation “reducing the thickness dimension…to the second channel thickness which is a same for each of the second plurality of silicon sheets,” appears to contain a typographical or grammatical error which renders the limitation indefinite. Specifically, it is unclear as to which element(s) is “a same” and as to what the element(s) are “a same” as. 
Regarding claim 11, the limitation “wherein a distance of space is above the bottom most sheet to one of the second plurality of silicon sheets and below the bottom most sheet to a substrate, the distance of space extending beyond a top edge and a bottom edge of each of the upper and lower inner spacers but not below a bottom surface of the source or drain region, the distance of space being in a direction parallel to the thickness dimension,” is unclear as to how a singular “distance of space” is above and below the bottom most second channel and extending above a top and bottom edge of each of the upper and lower inner spacers. Further, “a distance of space,” is unclear as to what is required of the element. Specifically, it is unclear if applicant intends to require an empty space or simply a distance between elements. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0053690; herein “Wang”) in view of Park et al. (US 2007/0196973; herein “Park”) and Ching et al. (US 2017/0141112; herein “Ching ‘112”).
Regarding claim 1, Wang discloses in Figs. 6A-7 and related text a method of forming gate structures of a first transistor and a second transistor in an integrated circuit device, the method comprising:
forming a first and a second nanosheet structure (302/303 of the two stacks 301 right and left, respectively, see [0085]) each comprising alternating sheets of silicon and silicon germanium (see [0085]), wherein the sheets of silicon in the first nanosheet structure define a first channel of the first transistor and the sheets of silicon in the second nanosheet structure define a second channel of the second transistor (see [0085], [0031] and [0061]);
removing sacrificial gates (308, see [0089] and [0094]) to expose the alternating sheets of silicon and silicon germanium in the first nanosheet structure and the alternating sheets of silicon and silicon germanium in the second nanosheet structure;
removing the sheets of silicon germanium from the first and second nanosheet structures to release the first channel and the second channel (removing 302, see [0089] and [0094]);
reducing a thickness dimension of a first portion of the second channel for each of the sheets of silicon in the second nanosheet structure using an atomic layer etching process to thin the first portion of the second channel to a thickness dimension which is 
forming a gate structure on the first channel and the second channel (see [0095]-[0099]).
Wang does not explicitly disclose 
forming inner spacers between each of the sheets of silicon, each of the inner spacers comprising a dielectric material, each of the inner spacers positioned directly between a sidewall of a sheet of silicon germanium and a sidewall of a source or drain region;
placing a mask over the released first channel, the mask patterned to expose the released second channel;
reducing the thickness dimension while the released first channel is covered by the mask, wherein a second portion of the second channel in direct contact with an inner spacer of the inner spacers is not thinned, the second portion comprising a same thickness as a thickness of the first channel, wherein upper inner spacers of the inner spacers are formed above and lower inner spacers are formed below a bottom most sheet of the sheets of silicon in the second nanosheet structure defining the second channel, wherein a distance of space is above the bottom most sheet to one of the second plurality of sheets of silicon and below the bottom most sheet to a substrate, the distance of space extending beyond a top edge and a bottom edge of each of the upper and lower inner spacers but not below a bottom surface of the source or drain region, the distance of space being in a direction parallel to the thickness dimension. 
In the same field of endeavor, in Fig. 9I and related text a method of forming a semiconductor device comprising

wherein upper inner spacers of the inner spacers are formed above and lower inner spacers are formed below a bottom most sheet of the sheets of silicon in the second nanosheet structure defining the second channel, wherein a distance of space is above the bottom most sheet to one of the second plurality of sheets of silicon and below the bottom most sheet to a substrate, the distance of space extending beyond a top edge and a bottom edge of each of the upper and lower inner spacers but not below a bottom surface of the source or drain region, the distance of space being in a direction parallel to the thickness dimension (bottom of bottom most spacer 54 does not extend below 32/34, see Fig. 9I). 
Park further teaches in Figs. 6J-O and related text a method of forming a semiconductor device comprising removing sacrificial gates (26, see [0115]) and releasing the first channel and the second channel (to achieve structures shown in Fig. 6N, see [0018]); and 
placing a mask (37, see [0119]) over the released first channel (44a/b, see [0065]), the mask patterned to expose the released second channel (490a/b, see [0019]); and
processing a first portion of the second channel (see Fig. 6O and [0019]) while the released first channel is covered by the mask.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang by forming dielectric inner spacers between each of the sheets of silicon, each of the inner spacers positioned directly between a sidewall of a sheet of processing the second channel while the released first channel is covered by the mask, as taught by Park, in order to reduce processing steps and simplify manufacture. Note that the limitation “reducing [the] thickness dimension…while the released first channel is covered by the mask” is taught by the combination of the processing of the second channel being done while the released first channel is covered by the mask, as shown by Park, and the processing being reducing the thickness dimension of the second channel, as shown by Wang.
In the same field of endeavor, Ching ‘112 teaches in Figs. 14A-B, 18A-C and related text a method of forming gate structures of a first transistor and a second transistor in an integrated circuit device, the method comprising:
forming inner spacers (820, see [0063]) between each of the sheets of silicon (316, see [0020]), each of the inner spacers positioned directly between a sidewall of a sheet of silicon germanium and a sidewall of a source or drain region;
reducing the thickness dimension of the first portion of the second channel for each of the sheets of silicon, wherein a second portion of the second channel in direct contact with an inner spacer of the inner spacers is not thinned (see Fig. 18A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang by reducing the thickness dimension of the first 
Regarding claims 2-4, the combined device shows 
removing approximately 40 to 50 percent of the thickness dimension of the second channel (Wang: see [0075]; note that the disclosed ranges of thicknesses of layers at least touches the claimed range, i.e. if the nanosheets before thinning are 5nm and all other layers of stack 110b are minimum values disclosed, if 115a increases to maximum value (6nm from 2 nm) for stack 110a then each thinned nanosheet is reduced by 2nm to 3nm, thus 40% removed; also note that the claim requires “approximately” and is being given its broadest reasonable interpretation);
reducing the thickness dimension of the second channel from approximately 10 nanometers  to approximately 5 to 6 nanometers (e.g. 5nm to 3nm as described above, see [0075]; also note that the claim requires “approximately” and is being given its broadest reasonable interpretation);
reducing the thickness dimension of the second channel to approximately 3 nanometers (e.g. 5nm to 3nm as described above in the rejection of claim 1, see [0075]; also note that the claim requires “approximately” and is being given its broadest reasonable interpretation).
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the initial and final thicknesses to be a result effective variable In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 5, the combined device shows reducing the thickness dimension of the second channel raises a threshold voltage of the second transistor (Wang: see [0085]).
Note that it is the position of the Office that because the combined method has all of the method limitations of the claimed invention, the result of the combined method (i.e. “raises a threshold voltage of the second transistor”) will be the same. 
Further, note that it has been held that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Specifically, it has been held that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. (Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). See MPEP 2114.04 Additionally, while features of an apparatus may be recited either structurally or functionally, apparatus must be distinguished from the prior art in terms of structure rather than In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 6, the combined device shows the threshold voltage of the second transistor is raised by approximately 0.03 volts compared to a threshold voltage of the first transistor (Wang: see [0075]; note that the disclosed ranges of thicknesses of layers at least touches the claimed range, i.e. if the nanosheets before thinning are 5nm and all other layers of stack 110b are minimum values disclosed, if 115a increases to maximum value (6nm from 2 nm) for stack 110a then each thinned nanosheet is reduced by 2nm to 3nm, thus 40% removed; also note that the claim requires “approximately” and is being given its broadest reasonable interpretation).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the initial and final thicknesses to be a result effective variables affecting the threshold voltage of the transistors.  Thus, it would have been obvious to modify the device of Wang to have the thicknesses such that the threshold voltage of the second transistor relative to the first transistor was within the claimed range in order to achieve a desired threshold voltage given a variety of performance criteria, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. 
Note that it is the position of the Office that because the combined method has all of the method limitations of the claimed invention, the result of the combined method (i.e. “raises a threshold voltage of the second transistor by approximately 0.03 volts”) will be the same. 
Further, note that it has been held that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Specifically, it has been held that a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. (Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). See MPEP 2114.04 Additionally, while features of an apparatus may be recited either structurally or functionally, apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. 
Regarding claim 7, the combined device shows wherein the removing the sheets of silicon germanium comprises using a selective etch process (Wang: e.g. wet etching, see [0089]; note that the Si layers 303 remain, therefore a selective etch process).
Regarding claim 8, the combined device shows wherein the sacrificial gates (Wang: 308) each comprise a poly silicon (see [0089]) gate assembly.
The combined device shows the sacrificial gate beneath a nitride hard mask (Park: 25/26 beneath 27/28, see [0115] and [0078]).
Regarding claim 11, Wang in view of Park and Ching ‘112 teach the claimed invention in substantially the same manner as applied to claim 1 above. 
Regarding claim 13-16, Wang in view of Park and Ching ‘112 teach the claimed invention in substantially the same manner as applied to claims 3-6 above.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park and Ching ‘112, as applied to claim 8 above, and further in view of Chang et al. (US 2014/0217502; herein “Chang”).
Regarding claims 9 and 10, the combined device of Wang in view of Park and Ching ‘112 and Park shows 
performing a chemical mechanical polish (Park: see [0114] and [0086]-[0087]) to remove the nitride hard mask (28); and 
removing the poly silicon gate assembly (Park: removing 26, see Figs. 6J-K; Wang: removing 308, see Figs. 6A-B and [0085]).
but does not explicitly disclose 
performing an etch to remove the poly silicon gate assembly;
the etch comprises a reactive ion etch.
In the same field of endeavor, Chang teaches in Figs. 4-5 and related text 
performing an etch to remove the poly silicon gate assembly (126a, see [0046]);
the etch comprises a reactive ion etch (see [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang, Park and Ching ‘112 by performing an etch to remove the poly silicon gate assembly, the etch comprises a reactive ion etch, as taught by Chang, in order to employ a well-known chemical etch process which is selective to removing the polysilicon (see Chang [0046]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park and Ching ‘112, as applied to claim 11 above, and in view of Ching et al. (US 2017/0194213; herein “Ching ‘213”).
Regarding claim 19, Wang does not explicitly disclose wherein the first nanosheet transistor further comprises a high-k dielectric formed between each of the one or more silicon nanosheet channels.
In the same field of endeavor, Ching ‘213 teaches in Figs. 14-20H and related text a first nanosheet transistor further comprises a high-k dielectric (1014, see [0072]), formed between each of the one or more silicon nanosheet channels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang by having a high-k dielectric formed between each of the one or more silicon nanosheet channels, as taught by Ching ‘213, in order to provide a finished all around gate structure (see Ching ‘213 [0020]).
Regarding claim 20, Wang does not explicitly disclose forming a shallow trench isolation layer in the substrate between the first nanosheet transistor and the second nanosheet transistor.
In the same field of endeavor, Ching ‘213 teaches in Figs. 14-20H and related text a shallow trench isolation layer (see [0024]) in the substrate between the first nanosheet transistor (of region 202/204) and the second nanosheet transistor (of region 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang by having a shallow trench isolation between the first and second transistors, as taught by Ching ‘213, in order to provide desired electrical isolation between components.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-11, and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-13 of copending Application No. 15/252844 (herein “’844”) in view of Wang and Park. This is a provisional nonstatutory double patenting rejection.
Regarding claims 1 and 11, every limitation of claims 1 and 11 of the instant application is substantially recited in claim 1 of ‘844 except for reducing the thickness dimension…using an atomic layer etching process to thin the second channel, and the inner spacers being formed of a dielectric material.
Wang and Park teach the limitations in the same manner as applied to the rejection of claim 1 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed method of ‘844, as taught by Wang and Park, in order to provide multiple threshold voltage transistors in the same integrated circuit (see Wang [0003] and [0085] at least) and to reduce parasitic capacitance (see Park [0151] at least).
Regarding claims 2-10, 13-16, every remaining limitation of the instant application are substantially recited in claims 1, 5-13 of ‘844. 
Claims 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/252844 (herein “’844”) in view of Wang and Park as applied to claim 1 above, and further in view of Ching ‘213. This is a provisional nonstatutory double patenting rejection.
Regarding claims 19-20, Ching teaches the additional limitations of claims 19-20 in the same manner and for the same reasons as applied to the rejection of claims 19-20 above. 

Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but are moot in view of the new grounds of rejection above.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song et al. (US 2017/0358665) is cited for showing the source/drain regions (105) being recessed below the lowermost inner spacer (142) (see e.g. Fig. 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/18/2021